PER CURIAM.
We affirm the defendant’s conviction for burglary and several related misdemeanors upon the holding that the trial court’s comments did not inhibit the defendant’s constitutional right to testify in his own behalf in this nonjury trial. See Bailey v. State, 559 So.2d 604 (Fla. 3d DCA), rev. denied, 574 So.2d 139 (Fla.1990).
The state concedes that the trial court erred in entering a judgment of conviction on Count 5 of the information having orally acquitted the defendant on that count during the trial proceedings. We accordingly reverse the adjudication of guilt and the sentence entered thereon and remand to the trial court for correction of the judgment.
Affirmed in part; reversed in part; remanded with directions.